department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend w quantity x quantity y dollars amount dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations in code sec_117 description of your request your letter indicates you will operate a grant program the purpose of your grants will be to enable qualified individuals to obtain a post-secondary education at either the college university or graduate school level by defraying the cost of tuition books fees and similar expenses initially you expect to award w grants annually in the future you may receive additional funding in the form of lifetime or testamentary gifts which may enable you to eventually award up to x grants annually the amount of grants is expected to be in the range of y dollars annually grants are made on a one-time basis if a student desires to extend his letter catalog number 58263t or her eligibility for a grant he or she must re-apply and submit updated academic and financial information eligibility is limited to individuals who are or have been residents of a non-profit or other institutional home for the care of children within the united_states who have been deprived of a loving and nurturing home environment as well as lack the financial resources to continue their education each applicant must complete an application and have earned a high school or a general equivalency diploma and provide supporting documentation any existing or prospective student at any high school college or graduate school may apply you will publicize the availability of your grants in a manner that makes availability known to a broad charitable_class of individuals including through the development of a website with information and application materials and through personal or written contacts with high school college and graduate school administrators and other interested persons the selection committee will consist of the members of your board_of directors vacancies on your board are filled by the vote of the members of the board_of directors no grants may be awarded to the members of your board_of directors officers substantial contributors or their family members to any member of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 the criteria for selection of recipients will be academic potential and financial need in determining an applicant's academic potential you will consider the grade point average transcript of courses evidence of responsible citizenship and leadership potential through participation in extracurricular or community activities additionally you will require at least one letter of recommendation from a teacher or employer no minimum grade point average will be required however the applicant must have satisfactorily earned a diploma and demonstrated the potential to succeed at the post secondary level each applicant must submit a signed financial statement showing a complete list of his or her assets liabilities and income it is anticipated that very few of the applicants will be receiving any parental financial support you will limit your awards to applicants whose financial statements demonstrate they would be unable to afford the cost of their education in some cases you will pay grants directly to the educational_institution in other cases you will pay the grant directly to the recipient for him or her to use at a qualifying educational_institution each educational_institution and recipient must agree in writing to use the grant funds to defray the recipient's expenses only if the recipient is enrolled at a qualifying educational_institution and his or her standing is consistent with the purpose and conditions of the grant the recipient will be required to provide copies of cancelled checks receipts or similar documentation for letter catalog number 58263t distributions that are made directly to the recipient no documentation will required when funds are distributed directly to an educational_institution failure to use the funds for the prescribed purposes or to remain a student in good standing will result in immediate termination of the grant award and require that the recipient return all unused funds a grant will be used only for qualified_tuition_and_related_expenses within the meaning of sec_117 tuition and fees required for the enrollment or attendance of the student at a qualifying educational_institution and fees books supplies and equipment required for courses of instruction at such an educational_institution and for room board travel and other similar school-related expenses you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent letter catalog number 58263t you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
